DETAILED ACTION
	This is a non-final rejection in response to application filed 6/15/20. Claims 1-20 are currently pending.
Drawings
The drawings are objected to because Figure 3 has label 312, however, it should be labeled 321. Additionally, in figure 10, 312 and 321 appear to be reversed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Powell et al. (US 2007/0186535).

a thrust nozzle wall (not labeled in figure 1), a flow channel 28 which is delimited radially to the outside by the thrust nozzle wall, wherein the flow channel has a nozzle throat area [0052], and a central body 68 arranged in the flow channel, wherein the central body forms a bypass channel 30 which extends within the central body and which is provided for being flowed through by gas of the flow channel, wherein the bypass channel has at least one upstream inlet opening 76 which is arranged upstream of the nozzle throat area of the flow channel 28 and has at least one downstream outlet opening [0048] which is arranged downstream of the nozzle throat area of the flow channel. 
Regarding dependent claim 2, Powell teaches wherein the central body is connected via at least one strut 74 to the thrust nozzle wall. 
Regarding dependent claim 3, Powell teaches wherein the central body, is connected via two struts to the thrust nozzle wall [0054], which struts each have a profile with a leading edge and a trailing edge, wherein the two struts are arranged approximately in a plane (inherent). 
Regarding dependent claim 4, Powell teaches wherein at least one upstream inlet opening 76 of the bypass channel is formed in a strut 74, wherein the bypass channel, in a first upstream portion, runs in the strut and, in a second downstream portion 72, runs in the central body 68. 
Regarding dependent claim 5, Powell teaches 5 wherein the opening cross section of the bypass channel is settable [0055]. 
Regarding dependent claim 6, Powell teaches wherein the opening cross section of the bypass channel is settable in continuous fashion by means of at least one actuator by means of which a cross-sectional area of the bypass channel is settable [0049]. 
Regarding dependent claim 7, Powell teaches wherein the cross-sectional area of at least one inlet opening of the bypass channel is settable [0057]. 
Regarding dependent claim 8, Powell teaches wherein the cross-sectional area of at least one outlet opening of the bypass channel is settable [0058]. 
Regarding dependent claim 9, Powell teaches wherein the at least one actuator is arranged in or radially outside the thrust nozzle wall, which delimits the flow channels radially to the outside. The claim 
Regarding dependent claim 10, Powell teaches wherein the opening cross section of the bypass channel is settable by means of a closure body which is movable in an axial direction in the bypass channel and the axial position of which defines the opening cross section of the bypass channel [0051-0055]. 
Regarding dependent claim 11, Powell teaches wherein the closure body which is movable in the axial direction is displaceable in the axial direction relative to an upstream inlet opening or relative to a downstream outlet opening of the central body, wherein the closure body has a droplet shape. The closure body as shown in figure 1 has a droplet shape.
Regarding dependent claim 12, Powell teaches wherein the opening cross section of the bypass channel is settable by means of exchangeable trim inserts with a defined cross-sectional area, which are insertable into the bypass channel at the start or at the end thereof [0057] fig.1. 
Regarding dependent claim 13, Powell teaches wherein the thrust nozzle wall is designed to be non-adjustable with regard to the nozzle throat area and the nozzle exit area. As shown in figure 1, the wall is fixed.
Regarding dependent claim 14, Powell teaches wherein the central body is of conical shape at its upstream end and/or at its downstream end and forms at least one maximum of its cross-sectional area between the upstream endue and the downstream end. As seen in figure 1.
Regarding dependent claim 15, Powell teaches wherein the thrust nozzle is formed as a three-dimensional thrust nozzle with a rotationally symmetrical central body. As seen in figure 1.
Regarding independent claim 16, Powell teaches a turbofan engine [0065] for a supersonic aircraft, which has: 
a fan 14, wherein the turbofan engine forms a primary flow channel and a secondary flow channel downstream of the fan, 
a core engine [0030], wherein the primary flow channel leads through the core engine [0026] and the secondary flow channel 46 leads past the core engine, a mixer, and a thrust nozzle as claimed in 
Regarding independent claim 19, Powell teaches a method for setting the effective nozzle throat area of a thrust nozzle as claimed in claim 1 of a turbofan engine during the operation thereof, characterized by: varying the opening cross section of the bypass channel in a manner dependent on the operating point of the engine, such that the effective nozzle throat area arising from the sum of the opening cross section of the bypass channel and of the nozzle throat areal of the flow channel corresponds to a desired value in every operating state [0058]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell.
Regarding dependent claim 20, Powell teaches the invention as claimed and discussed above.  However, Powell is silent to wherein the opening cross section of the bypass channel is set to a maximum upon starting. Powell does teach controlling the cross section to maximize performance and efficiency of the engine [0058].    It would have been obvious to open the channel such that there is maximum flow during starting so as not to choke the engine at start up.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741